NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT
RICARDO ESPILDORA,                    )
                                      )
             Appellant,               )
                                      )
v.                                    )     Case No.   2D17-2962
                                      )
STATE OF FLORIDA,                     )
                                      )
             Appellee.                )
                                      )

Opinion filed March 29, 2019.

Appeal from the Circuit Court for
Highlands County; Peter F. Estrada,
Judge.

Harold D. Thompson of DeNovo Law,
P.A., Orlando, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA and MORRIS and BLACK, JJ., Concur.